DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8, 12, 15, 19 are objected to because of the following informalities:  “the group” should be amended to “a group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 describes the nano-sulfur as being in the nanometer size range, but then describes the nano-sulfur as being in a particle size range as large as 10 µm.  Generally, particles in the nanosize range have a few nanometers.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 8, 9, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 101322483.
	As to Claims 1, 4 and 8, KR ‘483 describes a water-soluble nano-sulfur solution (title) that facilitates a dispersion of sulfur in water (abstract).  Since the sulfur is dispersed, it is not agglomerated.  The water can be viewed as the anti-agglomerating agent since it is used to disperse the sulfur.  Alternatively, KR ‘483 contains glycerin (abstract).  Since the claims of this application describe glycerin as a compound useable as an anti-agglomerating agent, it would 

	As to Claim 2, the glycerin in KR ‘483 (see above) can be considered a thickener.

	As to Claims 9 and 13, KR ‘483 describes the concentration of sulfur to be 1-50 wt % and the amount of glycerin to be from 5-10 wt % (abstract), which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 10, KR ‘483 teaches that the sulfur particles have a size of 1-50nm (abstract).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claims 11 and 12, KR ‘483 teaches that the solution contains water as a solvent (abstract).

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chai (CN 104627966).
As to Claims 1, 2 and 5, Chai describes a nano-sulfur material (abstract) and adding a dispersing agent to the colloid, which can include polyethylene glycol (see preferred components).  The polyethylene glycol is a dispersing agent, but can also function as an anti-agglomerating agent.
	As to the intended use feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective for use in the same way.


Claims 1, 2, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yilei, et al.  “Chitosan as a functional additive for high-performance lithium-sulfur batteries” and in view of Hoshiba (US Pub.: 2014/0030578).  
As to Claims 1, 2, 3 and 9, Chen describes a cathode battery composition (title and subtitle under “experimental” section described as the “preparation of the cathodes”) that combines elemental sulfur with chitosan (see experimental section, pg. 15236, col. 1).  The sulfur used is a mixture of nano-sulfur powder and Li2S (see “Preparation of the Li2S6-containing electrolyte” section on pg. 15236).  Chen explains that compounds produced from chitin are widely used in a number of products and possess good viscosity and are effective electrode binders (pg. 15236, lines 1-5).
Chen does not state that the chitosan used includes chitin.
Hoshiba describes lithium battery material (abstract). The reference explains that the positive active battery composition may include any material which can be reversibly intercalate and deintercalate lithium ions (para. 81).
 Among the other compositions in the battery includes modified starch, chitin and a chitosan derivative, which are used as thickeners in the battery material (para. 71) in addition to compounds such as sulfur (para. 81).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add chitin to the chitosan and sulfur positive active battery composition, as taught by Hoshiba for use with the positive battery material of Chen because Chitin is a known as an effective thickener for use in batteries.

Claims 1, 2, 6, 11, 14, 15, 16, 17, 18, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram (US Pub.: 2015/0349323) and in view of Archer (US Pub.: 2013/0330619).
As to Claims 1, 2, 6 and 11, Manthiram describes a nanocomposite that includes sulfur and a micelle forming agent both used for the manufacture of cathodes (abstract).  The micelle forming agent is used can be cationic, anionic or a non-ionic surfactant (para. 66).  These are combined with carbon particles (para. 14, 25, 70).
Manthiram does not state that the sulfur used is nanosized however.
Archer describes a sulfur-containing material used for electrodes in batteries, particularly for use in cathodes (abstract).  The reference explains that the sulfur material is combined with carbon (abstract) whereby sulfur is infused with the carbon material (abstract) by way of sulfur being confined into the pores of the carbon particles which minimizes loss of lithium polysulfide into the electrolyte and disfavors shuttling (para. 53).  As a result, the sulfur material is nanosized (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a nanosized sulfur compound, as taught by Archer for use as the sulfur-based cathode of Manthiram because sulfur particles in this size range can be infused with the carbon supports by being confined into the carbon pores which minimizes loss of lithium polysulfide into the electrolyte and disfavors shuttling.

As to Claims 14, 15, 16, 17, 18, 19 and 22, these claims are product by process claims.  Therefore, although the references do not explicitly teach the process steps of making the product as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that (reference) meets the requirements of the claimed product, (reference) clearly meets the requirements of the present claim.
	Alternatively, Manthiram describes combining a sodium thiosulfate with other compounds in water with acid (para. 85, HCl) and a micellular compound under magnetic stirring to form the product (para. 85).

	Claims 1, 2, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 103500813) and in view of Ryu (KR 20130073766).
	As to Claims 1, 2, 7, and 11, Xie describes a sulfur electrode (title) made by producing a slurry of nuclear matrix protein in a solution that is stirred with binder until it is a finely dispersed in a solvent to make a slurry (abstract).  The solution is then combined with sulfur, which is then dispersed with a carbon material (abstract).
	The protein suspension can be considered a colloid.
	Xie does not state that the sulfur is in the nm size however.
	Ryu describes a cathode composition (title) that is made up of porous carbon (title).  The reference explains that the pores of the carbon are infiltrated with sulfur nanoparticles (abstract) and that this structure minimizes self-discharging by preventing the polysulfide shuffle phenomena and therefore extend the life of the battery (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nanoparticle sized sulfur, as taught by Ryu for use with Xie because Ryu explains that by using nanosized sulfur that fits into the pores of the carbon support, the battery life is extended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 20, 2021